DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), dated 05/04/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Arguments
Applicant’s arguments filed on 05/19/2022 have been fully considered but they are not persuasive, see the reasons below.  
Applicants’ argue that “Although the Specification does specifically define the term "physiologically functional derivative" to mean "any pharmaceutically acceptable derivative of a compound of the present disclosure," and further provides various examples, such as "an amide or ester of a compound of formula (I), which upon administration to a subject, particularly a mammal, is capable of providing, either directly or indirectly, a compound of the present disclosure of an active metabolite thereof," claims 1 and 2 have nonetheless been amended to omit the alleged indefinite term. Applicant respectfully traverses this rejection and requests withdrawal thereof”.
In the above, applicants say claims have been amended to omit the alleged indefinite term. However, applicants failed to submit amended claims. In case applicants maintain the term “physiologically functional derivative” in the claim language, the pending rejection is still applicable, because the defined term in the specification is not definitive definition. It says ‘any pharmaceutically acceptable derivative of a compound of the present disclosure’ and an amide or ester are also not definite. Besides those compounds specifically described in the specification, it is unclear what other compounds applicant intends to cover by the recited derivatives. So, the term rendered its scope unclear, since it is not known to the skilled reader which structure are intended to be encompassed by this term. Such as term includes compounds from another compound by a chemical reaction (including compounds which are structurally remote from the starting material), functional derivatives (such as compounds, wherein heteroatoms are exchanged by alternative atoms), compounds with numerous different types of side groups etc. However, there is no clear definition in the application to which extent the compounds might be modified while still being regarded as derivatives. This has the effect that the person skilled in the art cannot decide clearly which compounds are to be covered by said claim and which are not. 
Applicants argue that Examiner's selection of the particular compound of Liu fails to inform the lead compound selection, because the adverse effects of Liu and other relevant characteristics in evidence outweigh any evidence of Liu's positive attributes such that a chemist of ordinary skill would not have selected the particular compound of Liu as a lead compound. 
There are several differences in the structural features of oprozomib and applicants elected species. The only common moiety present in both cases is epoxyketone moiety, which is known in the art as proteasome inhibitors. Also, there in a saturated heterocyclic moiety in applicants elected species. The lead compound analysis should be initiated from the common core, i.e., epoxyketone moiety, which is a functional unit, adding macrocyclic ring has advantages as explained in the rejection. Liu does not mention any adverse effects. 
Applicants argue that the selection of the P1, P2, and P3 residues of the macrocyclic compounds captured by Liu are the same as those present in the experimental drug oprozomib in order to maintain the cytotoxic properties of oprozomib; this is consistent with later publications of contributors of Liu, and pointed to See Li et al, and further argue that the compounds currently recited in claim 1 and as highlighted by the comparison table above - collectively Formulae (I), (II), and (IV). As noted above, the P2-P4 macrocyclization of Liu's compounds is critical for preserving the cytotoxic function of oprozomib-derived compounds whereas the P2-P3, P2-P5, or P3-P4 macrocyclization of Formulae (I), (II), and (IV) preserve non-toxic biological functions, and therefore, are biologically distinct. Further, the distinct chemical reactions occurring as a result of the different macrocyclic moieties (i.e., increased ring strain of P2-P3 macrocycles of Formula (IV) and reduced ring strain for P2-PS macrocycles of Formula (II)) distinguish the claimed compounds from those disclosed by Liu. These differences alone provide sufficient rationale why a skilled chemist would not select the particular compound of Liu as a lead compound for further development, absent the teachings of the present application. 
Claims were examined based on applicants elected species. Accordingly, the elected species would be analyzed and provide response with respect applicants arguments. In applicants cited Li et al, the closest compound is 24r in Table 4, which has same linker and same group A, and applicants’ comparative analysis should be based on this compound. The Table 4, clear states that high value [higher the value lower the toxicity] of IC50, which is low toxic compared to other compounds in the table and moreover its microsome stability is not tested. Applicants need to compare the toxicity of elected species with the compound 24r. It is not clear the meaning of cytotoxic in the applicants’ response. Is it cytotoxic to any specific cell component? It can be interpreted as cytotoxic to some components in the cell and can be non-toxic to some components of the cell. 
Applicants argue that although Abell may provide a macrocyclic moiety without an additional Gly-derivative, as characterized by Examiner, Abell fails to provide sufficient motivation for removal of such structure from a macrocyclic moiety.
Abell provided and also exemplifies varies macrocyclic moieties, which is an analogous art, and these macrocyclic groups are alternatively useable or exchangeable. In addition, these groups or side chains are exchangeable as evidenced from Bachovchin, which is purpose of cited Bachovchin in the rejection. 
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims recite “physiologically functional derivative” in the claim language. Either claims or specification failed to define its definitive definition. The specification simply states that ‘any pharmaceutically acceptable derivative of a compound of the present disclosure’ [see 0072], and further defined it in terms of ‘For example’, which is also an indefinite language. So, the metes and bounds of the recited limitation in the claims is vague and therefore, claims are rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN108117582A) in view of Abel et al (US 2015/0299250 A1), Krahn et al (Curr.Med.Chem., 2011, 18(33), 5052-60), Bachovchin et al (US 2014/0255300 A1) and Patani et al (Chem.Rev., 1996, 96, 3147-3176).     
Claims are drawn to the recited compounds, wherein the compound consists of a ‘macrocycle moiety’ conjugated to ‘epoxyketone’. The epoxyketones are known in the art as proteasome inhibitors, and macrocyclization of ‘oligopeptides comprising epoxyketones’ are known in the art for improving the overall property of epoxyketone in the conjugate form. However, applicants’ specification failed to cite relevant prior art, nor described the known art on cyclization of peptides or epoxyketones, in the specification. Applicants are reminded that it is important or right way, to cite or describe the known art in the specification. 
Based on the above known facts in the art, claims are rejected under 103, see below. 
Liu et al teach the following macrocyclic epoxyketone peptide compound:

    PNG
    media_image1.png
    297
    317
    media_image1.png
    Greyscale
[see in the attached CN108117582 from the STN search report]. 
For simplicity, the above can be defined as a conjugate of macrocyclic moiety and epoxyketone moiety OR macrocyclization of epoxyketone moiety. 
The above structure reads applicants elected species [or fourth compound in claim 1], when in the applicants’ compound, A is pyrrolidine ring; Y is -C(=O)-; W is -(CH2)5-; X is          -OCH2-; R2 is -CH2-Ph; R1 is H. 
In the above structure, the epoxyketone moiety is identical to applicant’s epoxyketone moiety. 
Liu et al further teach that their epoxyketone peptide compound with novel skeleton, which is macrocyclic moiety, has excellent proteasome inhibitory activity [see abstract]. 
The differences between Liu et al and instant claims are as follows:
there is an additional Gly derivative in the macrocyclic moiety in the teachings of Liu et al, whereas instant claims do not have it;
Liu et al is silent on, at least based on the abstract, applicants side chain of Ile for R2. 
Liu et al silent on fluorine atoms on pyrrolidine ring.
With regard to (i) of above, Abel et al cure or address this deficiency.
Abel et al teach the following macrocyclic moiety, which does not have additional Gly-derivative and Abel et al also exemplifies varies macrocyclic moieties which fall within the scope of applicants’ macrocyclic moiety. 

    PNG
    media_image2.png
    104
    172
    media_image2.png
    Greyscale
[see 0008 and examples in 0009].
	In general, macrocyclic proteasome inhibitors are more superior pharmaceutical properties compared to their corresponding linear structures, as known in the art, for example, see Krahn et al. If applicants think their claimed macrocyclic moiety has advantages over others, then applicants are requested to show its advantages or the comparative data, and such data may be helpful to overcome the rejection. 
With regard to (ii) of above, at the outset, the side chains of amino acid groups are exchangeable and it is a common practice in the art. Regardless, Bachovchin et al teach that -CH2Ph is equivalent to side chain of Ile in epoxyketone compounds at the same position [see right column in page 7].
With regard to (iii) of above, though Liu et al teach a single fluorine or chlorine atom, but replacement of H with F are obvious, because these are treated as bioisosters [see page 3149-3150 in Patani et al]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual moieties either separately or in conjugated form, advantages of macrocyclization of functional peptides etc, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
In this case, the motivation to combine the prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compounds with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658